—Order of disposition, Family Court, New York County (Ruth Zuckerman, J.), entered on or about July 22, 1996, which, upon a finding of permanent neglect, terminated respondent’s parental rights and transferred guardianship and custody of the subject children to petitioner for purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence established that petitioner child care agency made diligent efforts to encourage and strengthen the parental relationship, which included trying to establish a relationship between the children and respondent’s paramour, helping respondent apply for social security benefits, and helping respondent try to obtain adequate housing. Respondent’s failure to plan for the children included presentation of a living arrangement that included the likelihood of leaving the children with his paramour who demonstrated no interest in fostering a relationship with the subject children. Accordingly, the record supports the court’s finding of perma*338nent neglect. The finding that termination of respondent’s parental rights is in the best interests of the children is supported by a fair preponderance of the evidence. In particular, we note the evidence of the quality of the children’s life during their lengthy period of foster care. Concur — Nardelli, J. P., Tom, Mazzarelli, Lerner and Buckley, JJ.